     Case: 1:20-cv-03527 Document #: 36 Filed: 11/23/20 Page 1 of 1 PageID #:119

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Deborah Laufer
                              Plaintiff,
v.                                                   Case No.: 1:20−cv−03527
                                                     Honorable Gary Feinerman
M.J.L.S.T., LLC
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 23, 2020:


        MINUTE entry before the Honorable Gary Feinerman:The 11/4/2020 order [33]
gave the parties until 11/18/2020 to show cause why this case should not be transferred to
the Western Division. Neither party responded to the show cause order. The status hearing
set for 12/1/2020 [35] is stricken. Accordingly, this case is transferred to the Western
Division of this District. The Clerk shall effectuate the transfer forthwith. Civil case
transferred.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
